UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM DEITRICK, JR.,
                               Plaintiﬀ,
                                                                   OPINION & ORDER
                  – against –
                                                                      17 Civ. 4165 (ER)
CIBOLO CAPITAL PARTNERS I, LLC,
and TG LLC,
                               Defendants.


RAMOS, D.J.:
        William Deitrick had a deal with the Gypsy Guitar Corporation. 1 �ey agreed

that he would ﬁnd the company an investor and, in return, he would be paid 20 percent of

the invested amount through cash and stock options. Deitrick did ﬁnd an investor for

Gypsy, Cibolo Capital Investments I, LLC, and Cibolo made signiﬁcant progress towards

completely acquiring the company through a subsidiary, TG, LLC. �e purchase,

however, fell apart about a year after TG and Gypsy signed an initial agreement. TG and

Gypsy thereafter unwound the transaction, signed a settlement, and went their separate

ways.

        Deitrick never received compensation for ﬁnding Cibolo, despite having a still-

valid engagement letter with Gypsy. So, he has brought this action in federal court to
recover his fees from Cibolo and TG, alleging: (1) that Cibolo breached a non-disclosure

agreement by communicating with Gypsy without his consent; (2) that TG assumed the

liabilities within his engagement letter with Gypsy and is thus liable for his fee; (3) that

both defendants tortiously interfered with his contract with Gypsy; and (4) that both




1
 Although Gypsy is not a defendant in this action, a related case, Deitrick v. Gypsy Guitar Corp. No. 16
Civ. 616 (ER) (S.D.N.Y.), is pending before this Court.
defendants were unjustly enriched by his services. 2 First Am. Compl., Doc. 27. After

discovery, Cibolo and TG have moved under Federal Rule of Civil Procedure 56 for

summary judgment and dismissal of all claims. Because the Court ﬁnds that Deitrick’s

true dispute is with Gypsy, it GRANTS the motion in its entirety.
I.      BACKGROUND
        Teye Wijnterp and Evert Wilbrink founded the Gypsy Guitar Corporation in 2006

to design, produce, and sell high-end electric guitars. Decl. of M. Todd Mobley

(“Mobley Decl.”) Ex. 1 (“PPM”) at CIBOLO_62489, Doc. 45. By the beginning of

2013, Gypsy had begun to seek a capital infusion of about $3 million to expand its

operations and launch a new line of mass-market guitars. Id. Wijnterp and Wilbrink

approached William Deitrick, an investment banker, for assistance in ﬁnding an investor

and structuring the transaction. Decl. of Evert Wilbrink (“Wilbrink Decl.”) ¶¶ 1, 2,

Doc. 48.
        A. �e Agreements of Gypsy and Cibolo with Deitrick
        Gypsy and Deitrick signed an engagement letter detailing the terms of their

relationship. 3 Mobley Decl. Ex. 2 (“Engagement Letter”). Of note, the letter provided

for a “Placement Fee” equivalent to 20% of the amount of capital raised — half in cash

and half in stock options. Engagement Letter § 3(b). �e stock options would “be earned
as of . . . the date of the ﬁrst closing” of the transaction, and the cash would be “paid . . .

contemporaneously with the closing” of the transaction. Id. �e letter also allowed for



2
 Deitrick is a citizen of New York. TG is a limited liability company with two members: Win Purifoy and
Will Howard, both citizens of Texas. Cibolo is a limited liability company with three members: Purifoy,
Howard, and Red Star Ci Interests, LLC, a Texas limited liability company. Red Star’s members, and their
own constituent members are all citizens of Texas. See Joint Decl. of Citizenship of Members of Party
Limited Liability Companies (Jan. 23, 2020), Doc. 60. �is Court has subject matter jurisdiction under 27
U.S.C. § 1332 because the parties are completely diverse and the amount in controversy is greater than
$75,000.
3
 Gypsy and Deitrich signed an initial agreement in April 2012 while Deitrich was employed by New Oak
Capital Markets, LLC. Decl. of Matthew J. Press (“Press Decl.”) Ex. 4, Doc. 50. Deitrich later left New
Oak, and so, in July 2013, the parties signed another, identical, engagement letter, which serves as the
operative agreement today. Press Decl. Ex. 1; Wilbrink Decl. ¶ 5; Mobley Decl. Ex. 2.



                                                    2
Deitrick to earn an identical “Facilitation Fee” should Gypsy raise capital or sell assets

with an entity introduced by Deitrick without Deitrick functioning as broker. Id. § 3(e).

�e letter forbid Gypsy from dealing directly with entities introduced by Deitrick without

Deitrick’s written consent. Id. § 7. It indicated that New York law would govern “all

claims or causes of action . . that may be based upon, arise out of or relate to [the

engagement letter], or the negotiation, execution or performance of [the letter].” Id. § 10.

        After signing the engagement letter, Deitrick began to market the Gypsy

investment opportunity through his network, describing the company as a “High End
Guitar Manufacturer.” Decl. of Matthew J. Press (“Press Decl.”) Ex. 6, Doc. 50. Cibolo

learned of the opportunity and reached out to Deitrick in April 2013. Id. In May,

Deitrick introduced Cibolo to Gypsy and the due diligence process began. Mobley Decl.

Ex. 7. Deitrick initially pitched the investment as a chance to purchase a 40 percent

interest in the company for $3 million, valuing the company at $7.5 million. PPM at

CIBOLO_62489.

        Cibolo and Deitrick ﬁrst signed a non-disclosure agreement 4 that protected from

disclosure any conﬁdential information that came from the negotiation of the investment

into Gypsy. Mobley Decl. Ex. 19 (“NDA”) § 1. Like the engagement letter signed by

Gypsy, the non-disclosure agreement forbid Cibolo from dealing directly with Gyspy

without Detrick’s written consent. NDA § 5. It also dictated the following regarding

damages that may be recovered:
             No party shall be liable to another party for any indirect, special,
             incidental, consequential, punitive or exemplary damages of any
             kind (including without limitation lost revenues, loss of proﬁts, or
             loss of business) arising from this Agreement or its breach or pur-
             ported breach.



4
 According to Deitrick, Cibolo actually signed two non-disclosure agreements: one in April and another in
September when the April agreement was lost. Press Decl. Ex. 9 at 15–16. Only the September agreement
has been produced in discovery, and the defendants dispute its authenticity. Mem. of Law in Support at n.3,
Doc. 44. For the purposes of this motion, however, the defendants assume it is authentic. Id.



                                                    3
NDA § 11.
        B. Initial Diligence and Negotiations
        As due diligence progressed during the summer of 2013, Cibolo executives

communicated frequently with Gypsy’s founders, Wijnterp and Wilbrink, as well as

Deitrick. See, e.g., Mobley Decl. Exs. 8–18. Deitrick forwarded Gypsy’s ﬁnancials and

other documents to Cibolo, Press Decl. Exs. 7, 11, and Cibolo requested other documents

contained within a “preliminary due diligence” list, Press Decl. Ex. 12. Cibolo also

requested a copy of Deitrick’s engagement letter with Gypsy. Press Decl. Ex. 13;

Wilbrink Decl. ¶ 5. 5

        Occasionally, Deitrick would not be included in conversations between Cibolo

and Gypsy; he made his objections known directly to Wilbrink. In one October 2013

email concerning one such missed meeting, for example, Deitrick admonished Wilbrink

to “up [his] game” and make sure Deitrick had enough time to join meetings via phone-

or video-conference. Mobley Decl. Ex. 46. Wilbrink responded that only technical

details of Gypsy’s guitars were discussed at the meeting Deitrick missed and that

Deitrick’s presence was not needed for such meetings. Id.

        In a declaration ﬁled with Deitrick’s opposition to the motion for summary

judgment, Wilbrink now claims that Cibolo executive Win Purifoy instructed him to “not

speak with Mr. Deitrick . . . about the transaction. Instead, Mr. Purifoy insisted that

[Wijnterp and Wilbrink] should deal directly with him and Cibolo.” Wilbrink Decl. ¶ 9.

According to Wilbrink, “Cibolo induced Gypsy to exclude Mr. Deitrick from various

calls and in-person meetings, and Cibolo contacted Gypsy directly” during the due

diligence process. Id.

        Wilbrink claims that Purifoy oﬀered to cover Deitrick’s fee on at least three

occasions between August and October 2013. Wilbrink Decl. ¶ 8. In Deitrick’s

5
 Around the same time, Cibolo and Deitrick signed an engagement letter for an entirely diﬀerent deal. �is
engagement letter was identical to the engagement letter between Gypsy and Deitrick. Press Decl. Ex. 14.



                                                   4
deposition, Deitrick described one of those times. In August 2013, Purifoy told Deitrick

that he would be amenable to covering Deitrick’s fee, but he wanted Deitrick to oﬀer a

bridge loan of $43,700 to Gypsy ﬁrst. Press Decl. Ex. 3 (“Deitrick Dep.”) 133:2–18;

Wilbrink Decl. ¶ 10. Deitrick did make that loan the next month. Deitrick Dep. 134:5–7.
       C. �e Asset Purchase Agreement
       During the initial period of due diligence and negotiation, Cibolo decided to

purchase Gypsy’s assets outright, rather than purchasing a stake in the company for $3

million. An October 15, 2013 email from Purifoy to Wilbrink, Wijnterp, Deitrick, and

several Cibolo executives outlined the deal. Mobely Decl. Ex. 35. Cibolo’s investors

would loan $800,000 to an entity created on October 10, Teye Guitars LLC in a “First

Close.” Teye Guitars (subsequently renamed TG LLC, the defendant in this litigation),

would, in turn, loan money to Gypsy as needed for Gypsy’s operations and to repay

Deitrick’s earlier loan. �en, in a “Second Close,” Teye Guitars would purchase almost

all of Gypsy’s assets and would receive an investment of $1.7 million from a Cibolo

subsidiary. Purifoy provided a draft asset purchase agreement two days later. Wilbank

Decl. ¶ 13.

       Wilbrink and Purifoy, in his capacity as an executive of TG, met in Dallas on

October 18, 2013, at which time Wilbrink and Purifoy signed the asset purchase

agreement. Wijnterp signed it a few days later. Neither Wilbrink nor Wijnterp were

represented by counsel during the signing process, and no one invited Deitrick to

participate in the signing in-person or over the phone. Wilbank Decl. ¶¶ 13, 14.

       �e asset purchase agreement provided for the sale, inter alia, of Gypsy’s

equipment, sales contracts, intellectual property, goodwill, and other assets on hand.

Mobley Decl. Ex. 21 (“APA”) § 1.1. �e agreement excluded from sale certain assets

and contracts to be included on a schedule, which was never completed or produced in

discovery. APA § 1.2. In exchange, TG would immediately pay oﬀ up to $300,000 in

liabilities, provide Wijnterp and Wilbrink an equity stake in TG, and make them board


                                             5
members of the company. APA § 1.5; Ex. E. Additionally, the two men signed

employment agreements with TG, making Wilbrink Chief Operating Oﬃcer and Director

of Business Development and Wjnterp CEO and Chief Creative Director. Press Decl.,

Exs. 20, 21. TG also agreed to assume certain of Gypsy’s liabilities, including accounts

payable, liabilities associated with contracts purchased in the sale, and a set of liabilities

listed on a schedule, which was never completed or produced in discovery. APA § 1.3.

        �e agreement set March 31, 2014 as the “closing” date of the transactions listed

in it. APA § 1.4. �e parties were to exchange asset and liabilities at that time, along
with associated certiﬁcates and other documentation. APA §§ 6.1–6.3. All schedules

mentioned in the agreement, including the list of liabilities to be excluded, were to be

completed by the parties prior to the closing. APA § 6.4. Before the closing, TG

promised to raise $1.7 million in capital for the operation of the company and for

payment of expenses associated with the acquisition. APA § 7.3. �e parties agreed to

construe the agreement according to Texas law, and agreed that the agreement canceled

any prior agreements between the two companies. APA §§ 12.6, 12.4.

        Deitrick was mentioned in the agreement, as well. Section 2.16 identiﬁed

Deitrick as Gypsy’s broker and provided that he be paid up to $120,000 in cash along

with stock options equivalent to just over two percent of TG. Deitrick, however, was

never a party to the agreement and did not sign it.

        When he found out what had happened, Deitrick emailed Wilbrink and expressed

his displeasure with the signing:
            Terrible job Evert. You followed none of my advice. I have no idea
            what happened in Texas last week with Cibolo.
            I told you to hire one lawyer to represent you/Teye/the company in
            the deal. I said have that lawyer talk to me. I suggested a lawyer in
            New York who is good. �ey nor I ever heard from you.
            I told you to send me any closing docs by email for the close so I
            could review them and discuss with the lawyer and Cibolo.
            I told you to conference call me in for the close.


                                               6
             I told you to update me on the close.
             I have no idea what you agreed to, what documents you signed or
             what lawyer you used if any.
Press Decl. Ex. 22.
       D. �e Failure of the Acquisition
       �e acquisition initially proceeded as planned. Cibolo raised the $800,000 in

loans and Deitrick was paid back for his bridge loan. Wilbank Decl. ¶ 15. Over the next

six months, TG hired managers to run Gypsy’s operations and manage relationships with

vendors. Wilbank Decl. ¶ 16. Eventually, TG began paying Gypsy’s employees directly,

rather than through Gypsy’s payroll, and TG moved operations to a new manufacturing

facility. Wilbank Decl. ¶¶ 18–20.

       But not all went smoothly. TG began to discover that Gypsy had more liabilities

than previously thought, and eﬀorts to ﬁnalize the details of the asset purchase agreement

prior to closing were unsuccessful. Deitrick Dep. 121:18–123:24; Mobley Decl. Ex. 24.

TG and Gypsy made several attempts to amend the asset purchase agreement, but they

were unable to do so. Mobley Decl. Exs. 22–24. Gypsy began to suspect that TG would

not be able to raise the $1.7 million in capital promised in the asset purchase agreement,

and TG managers began to take responsibility from both Wilbank and Wijnterp. Mobley

Decl. Ex. 24; Wilbank Decl. ¶ 21. March 31, 2014 came and went without the deal fully

closing.

       Tensions came to a head in October 2014, when Gypsy sent a formal letter to TG

alleging several breaches of the asset purchase agreement and declaring it “null and

void.” Mobley Decl. Ex. 26. It threatened litigation and called on TG to meet with

Gypsy to discuss a resolution to the dispute. �ey came to such a resolution in December

2014 through a settlement agreement. Mobley Decl. Ex. 27. �e agreement provided for

the return of, inter alia, Gypsy’s intellectual property, tools, and inventory. TG also gave

Gypsy a promissory note worth $160,000 and agreed to pay any liabilities under existing

contracts.


                                              7
          E. Deitrick’s Demands
          Meanwhile, Deitrick still had not been paid his fee. While TG and Gypsy were

pursuing and then unwinding the acquisition, he reached out to Wilbank and Purifoy to

inquire when he would receive his money. Deitrick Dep. 139:21–25. Purifoy asked for

more time to pay the fee, citing cash ﬂow issues at TG. Deitrick Dep. 140:1–6. Purifoy

also oﬀered to pay Deitrick $125,000, but Deitrick rejected that oﬀer. Deitrick Dep.

141:12–14.

          In April 2014, Deitrick formally demanded via email from Gypsy the payment of

his fee, which he set at $170,000 in cash, “10% stock,” and $10,000 in expenses. In

response, Wilbank wrote:
             Please be advised that the pending deal between the Gypsy Guitar
             Corporation and your party Cibolo Capitalgroup [sic] yet has to
             close.
             �e eventual ﬁnancial compensation was renegotiated and agreed to
             between Cibolo’s Win Purifoy and yourself at the Dallas oﬃce.
             As per request of Win Purifoy I am asking you to direct your com-
             munication to Cibolo.
Ex. 38.

          As of today, both Gypsy and TG separately remain in existence. TG reported

losses of nearly $30,000 in 2013, over $540,000 in 2014, and nearly $40,000 in 2015.

Mobley Decl. 29–31. Deitrick has separately ﬁled suit against Gypsy for breaching its

agreement with him. See Deitrick v. Gypsy Guitar Corp. No. 16 Civ. 616 (ER)

(S.D.N.Y.). 6
II.       LEGAL STANDARD
          Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is

‘genuine’ if the evidence is such that a reasonable jury could return a verdict for the non-


6
 Although this Court denied Gypsy’s motion to dismiss in that case, No. 16 Civ. 616, Doc. 59, the suit has
not proceeded into discovery because Gypsy is currently without counsel after its previous counsel
withdrew.



                                                    8
moving party.” Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467

(S.D.N.Y. 2011) (citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir.

2009)). A fact is “material” if it “might aﬀect the outcome of the suit under the governing

law.” Id. (internal quotation marks omitted). �e party moving for summary judgment is

ﬁrst responsible for demonstrating the absence of any genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party meets its burden,

“the nonmoving party must come forward with admissible evidence suﬃcient to raise a

genuine issue of fact for trial in order to avoid summary judgment.” Saenger v.
Monteﬁore Med. Ctr., 706 F. Supp. 2d 494, 504 (S.D.N.Y. 2010) (internal quotation

marks omitted) (citing Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).

But “[w]hen the burden of proof at trial would fall on the nonmoving party, it ordinarily

is suﬃcient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim.” Jaramillo, 536 F.3d at 145.
III.   DISCUSSION
       Deitrick argues that he may recover his fee from Cibolo and TG in three ways.

First, he claims that he was damaged when Cibolo allegedly breached its non-disclosure

agreement with him by communicating directly with Gypsy during the negotiation and

due diligence process without his consent. Second, he argues that TG assumed the

obligations contained in the engagement letter between himself and Gypsy via the asset

purchase agreement or some other promise, and therefore TG is primarily liable for his

fee. �ird, he argues that if neither TG nor Cibolo assumed the engagement letter’s

obligations from Gypsy, then TG or Cibolo tortiously interfered with the execution of the

engagement letter as between Deitrick and Gypsy, causing Gypsy to breach the letter’s

provisions. Finally, he argues that Cibolo and TG were unjustly enriched by his services

and that equity demands they disgorge the beneﬁts they gained therefrom.




                                              9
       A. �e Non-Disclosure Agreement
       “In order to recover from a defendant for breach of contract, a plaintiﬀ must

prove, by a preponderance of the evidence, (1) the existence of a contract between itself

and that defendant; (2) performance of the plaintiﬀ’s obligations under the contract; (3)

breach of the contract by that defendant; and (4) damages to the plaintiﬀ caused by that

defendant’s breach.” Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52

(2d Cir. 2011). Cibolo contends that it did not breach its non-disclosure agreement with

Deitrich, that any breach it did commit was not the cause of Deitrich’s injuries, and that

any damages he might be owed through breach of the non-disclosure agreement are

barred by the agreement itself.

       Deitrick has created a genuine dispute of material fact as to whether Cibolo

breached the non-disclosure agreement. �e agreement forbids Cibolo from “dealing”

with Gypsy without Deitrick’s written consent. In his sworn declaration, Wilbank, in

support of Deitrick, claims that Cibolo executives instructed him to not include Deitrick

in negotiations, and in emails Wilbank indicated that Cibolo executives and Wijnterp had

spoken without Deitrick present. Indeed, the asset purchase agreement itself was signed

outside of Deitrick’s presence, and Deitrick, through his email to Wilbank afterwards,

clearly objected.

       But this breach did not cause Deitrick to not receive his fee. “Causation is an

essential element of damages in a breach of contract action; and, as in tort, a plaintiﬀ

must prove that a defendant’s breach directly and proximately caused his or her

damages.” Diesel Props, 631 F.3d at 52–53 (internal quotation and citation removed).

       Deitrick argues that because Cibolo dealt directly with Gypsy without his consent,

Cibolo “dup[ed] Gypsy into executing a version of the APA which did not incorporate

Purifoy’s [oral] promise that Cibolo/TG would pay Mr. Deitrick’s investment banking fee

and expenses directly.” Opp. at 22. Deitrick has pointed to no evidence in the record that

the deal would have included his preferred fee arrangement if he had been in the room in



                                             10
October 2013. And the evidence does not show at all that Cibolo excluded Deitrick from

the meeting; rather, the evidence shows that his client, Wilbrink, failed to inform Deitrick

that the signing was happening and to take the steps necessary for Deitrick to be present.

�e email Deitrick sent after the signing of the agreement blames Wilbank for not adding

him via phone to the signing, consulting with a lawyer, or otherwise updating Deitrick on

the close. Furthermore, Wilbank does not identify in his declaration that he was

instructed to exclude Deitrick from the signing itself, and the email record shows that

even when Deitrick was “excluded,” he was updated on the conversations after the fact.
         Even if Cibolo’s breach had caused Deitrick to suﬀer damages, the terms of the

non-disclosure agreement prevent Deitrick from being liable for this type of damages.

�e agreement speciﬁcally cites “lost revenues, loss of proﬁts, [and] loss of business” as

types of damages that may not be recovered via lawsuits brought under the agreement.

Because these are precisely the type of damages Deitrick seeks here, he is barred from

recovering them under the non-disclosure agreement. “It is axiomatic that parties to a

contract must remain free to allocate risks and shield themselves from liability.” McNally

Welman Co. v. N.Y. State Elec. & Gas Co., 63 F.3d 1188, 1195 (2d Cir. 1995). �is Court

will respect the deal struck by the parties in the signing of this non-disclosure agreement

and dismiss Deitrick’s First Claim for Relief in his First Amended Complaint.
         B. �e Assumption of the Engagement Letter
         Deitrick next attempts to make TG liable for the obligations under his engagement

letter with Gypsy by arguing that TG assumed the engagement letter through the asset

purchase agreement or some other promise. 7 His arguments are unavailing and, in one

instance, entirely improper at this stage in the litigation.




7
 Deitrick asserts that he earned his fee as of the signing of the asset purchase agreement on October 18,
2013. �ere is at least a genuine dispute of material fact on this point with this record, and the Court will
assume it to be true for the purposes of this motion.



                                                     11
             Assumption via the Asset Purchase Agreement
        He initially argues that TG assumed the engagement letter’s obligations through

section 1.3(a) of the asset purchase agreement. �is argument fails for two reasons.

First, and simply, the assumption of liabilities was to occur on the “closing” as deﬁned in

the agreement, but the “closing” never occurred. 8 Because the closing never occurred,

TG never assumed Gypsy’s liabilities, including any that might have been included under

the engagement letter.

        Second, in Texas (the law of which is chosen by the asset purchase agreement), an

entity that acquires the assets of another “may not be held responsible or liable for a

liability or obligation of the transferring [party] that is not expressly assumed by the

[entity].” Tex. Bus. Orgs. Code Ann. § 10.254; see also In re 1701 Commerce, LLC, 511

B.R. 812, 823 (Bankr. N.D. Tex. 2014) (“Texas strongly embraces the general rule that a

successor entity in an asset transfer is not liable for the grantor’s liabilities.”). �e asset

purchase agreement does not explicitly identify the engagement letter as a liability to be

assumed and no schedule where it might have been included was completed or produced

in discovery. Although Deitrick argues that such omissions make the contract ambiguous

on this point, the Court reads it to be, on the contrary, quite clear: the schedules are not

before the Court and therefore neither are the additional liabilities to be assumed.
             Assumption via Oral Promise Made by TG to Gypsy
        Deitrick next argues that TG orally promised Gypsy that it would assume liability

for the engagement letter as part of the negotiation of the asset purchase agreement. But

even if such a promise had occurred, it would be rendered void by the agreement, which

states that it is contains the whole agreement between the parties and cancels any prior

agreements. See APA § 12.4.


8
 Detrick points to internal TG notes that suggest a new deal was negotiated and closed in April 2014, Press
Decl. Ex. 33, but he has not produced any signed contract in discovery or produced evidence of its terms
suﬃcient for a reasonable jury to ﬁnd that the deal caused TG to assume the obligations within the
engagement letter.



                                                    12
             Assumption via Oral Promise Made by TG to Deitrick
        In his opposition memorandum, Deitrick brings another reason why TG might be

liable for the obligations in the engagement letter: TG (through Purifoy) made a separate

oral contract with Deitrick promising to pay his fee if Deitrick gave Gypsy a bridge loan

of $43,700. �is promise was not alleged in either the initial Complaint or the First

Amended Complaint. �rough this argument, he is improperly attempting to amend his

complaint for a second time; the Court will not entertain claims raised in this manner as

“[i]t is well settled that a party may not amend its pleadings in its brieﬁng papers.” Enzo

Biochem, Inc. v. Amersham PLC, 981 F. Supp. 2d 217, 223 (S.D.N.Y. 2013) (citing

Avillan v. Donahoe, 483 F. App’x 637, 639 (2d Cir.2012 and Wright v. Ernst & Young

LLP, 152 F.3d 169, 178 (2d Cir. 1998)).

        Even if the Court were to consider this argument, it would fail to grant Deitrick

the relief he seeks under New York or Texas law. 9 In New York, “a contract to pay

compensation for services rendered . . . in negotiating the purchase . . . of a business

opportunity, business, its good will, inventory, ﬁxtures or an interest therein” must be in

writing to be enforceable. N.Y. Gen. Oblig. Law § 5-701(10). A promise to pay

Deitrick’s broker falls squarely within this provision and so would be unenforceable;

Deitrick has provided no authority suggesting otherwise.

        Under Texas law, such a promise would also be unenforceable because it is “a

promise by one person to answer for the debt, default, or miscarriage of another person”

— that is Gypsy’s debt to Dietrich. Tex. Bus. & Com. Law. § 26.01(2). Dietrich,

implicitly via a footnote, argues that this promise would fall under Texas’ “main purpose”

exception to the statute because “(1) [TG] intended to create primary responsibility in

itself to pay the debt; (2) there was consideration for the promise; and (3) the

9
  New York law most likely applies to the question of whether an oral contract is enforceable because the
engagement letter dictates New York law as applicable in any action “that may be based upon, arise out of
or relate to [the engagement letter], or the negotiation, execution or performance of [the engagement
letter].” Engagement Letter § 10. �e result, however, is the same under either Texas or New York law, as
discussed above.



                                                   13
consideration given for the promise was primarily for [TG’s] own use and beneﬁt — that

is, the beneﬁt it received was [TG’s] main purpose for making the promise.” Dynegy,

Inc. v. Yates, 422 S.W.3d 638, 642 (Tex. 2013).

         But this exception does not apply because, among other reasons, the consideration

given, the bridge loan, was not for TG’s beneﬁt — it was for Gypsy’s. As Purifoy said at

the time, the purpose of the bridge loan was to show that Deitrick “had skin in the game,”

and, in any event, TG had yet to be formed at the time Deitrick extended the loan to

Gypsy.
                                                  ***
         Accordingly, there is no basis for ﬁnding that TG assumed the liabilities of the

engagement letter or otherwise separately promised to pay Deitrick’s fee. �e First

Amended Complaint’s �ird Claim for Relief is dismissed.
         C. Tortious Interference with the Engagement Letter
         A claim of tortious interference with a contract has six elements in New York:
         (1)     the existence of a contract;
         (2)     defendants’ knowledge of that contract;
         (3)     defendants’ intentional inducement of a breach of that contract;
         (4)     a breach;
         (5)     but for the defendants’ actions, that contract would not have been
                 breached; and
         (6)     damages.
Conte v. Emmons, 895 F.3d 168, 171 (2d Cir. 2018); see also NBT Bancorp Inc. v.

Fleet/Norstar Fin. Group, Inc., 664 N.E.2d 492, 495 (N.Y. 1996).

         �e parties here do no dispute the existence of the engagement letter, and the

Court ﬁnds that there is a genuine dispute of material fact as to the defendants’

knowledge of it and its provisions. 10 As discussed in supra note 7, there is at least a



10
  Speciﬁcally, Cibolo asked for Gypsy’s contract with Deitrick during the due diligence process, and
Cibolo signed a similar contract on a separate deal with Deitrick in 2014.



                                                   14
dispute of material fact over whether Gypsy breached the engagement letter by not

paying Deitrick’s fee, and, similar to the discussion in supra Part III.A, there is a dispute

over whether Gypsy breached its non-circumvention promise. �e damages in this case

would be, of course, Deitrick’s fee.

         But whether the defendants intentionally induced a breach and whether that

intentional inducement caused the breach are closer questions. As an initial matter, TG

and Cibolo, quoting Rosario-Suarz v. Wormuth Bros. Foundry Inc., 649 N.Y.S.2d 225,

227 (N.Y. App. Div. 1996), argue that Deitrick must establish that its “procurement of the
alleged breach was solely malicious.” But proof of malice is only required in allegations

of tortious interference of prospective contract rights, not existing contract rights. 11 See

NBT Bancorp, 664 N.E.2d at 496; see also EVEMeta, LLC v. Siemens Convergence

Creators Corp., 104 N.Y.S.3d 607, 610 (N.Y. App. Div. 2019) (“Malice is not an element

of tortious interference with contract.”). For the Court to sustain Deitrick’s claim, it need

only ﬁnd there was intentional inducement of a breach.

         And the Court ﬁnds there is a genuine dispute of material fact concerning one

such inducement. According to Wilbank, Purifoy instructed him not to discuss the

payment of Deitrick’s fee with Deitrick, and Wilbank’s email to Deitrick when Deitrick

made his formal demand supports this account. Such an instruction is no diﬀerent than

simply ordering Wilbank not to pay the fee, an order that is suﬃcient to support a claim

of tortious interference. See MGR Meats, Inc. v. Schweid, No. 10 Civ. 3068 (MKB), 2012

WL 6675123, at *4 (E.D.N.Y. Dec. 21, 2012).

         But the Court must also ﬁnd that this order caused the breach to hold TG or

Cibolo liable. Deitrick has not presented such evidence. �e record does not indicate


11
   Conte, cited by Deitrick, is not to the contrary. �ere, the Second Circuit indicated that a “contract-based
claim carries a lesser culpability requirement than the more general business-relations claim.” 895 F.3d at
172. �e lack of indication of malice used in dismissing the claim against law enforcement for interfering
in a contract was used to show that the defendants did not purposefully intend to breach the contract at
issue. See id. at 173. �e lack of malice was not an independent basis for dismissal.



                                                     15
that Purifoy ordered Wilbank to avoid discussing Deitrick’s fee with the broker until well

after the October 18, 2013 signing of the asset purchase agreement, that is, when

Deitrick’s fee was due and Gypsy initially breached the agreement contained in the

engagement letter.

       To the contrary, the record conclusively indicates that Gypsy made its own

decision to not pay Deitrick’s fee. It willingly signed a deal with TG that contained less

cash consideration than initially anticipated when Gypsy signed the agreement with

Deitrick — a decision for which Deitrick blamed Wilbank. �ere is no indication that
anyone at TG or Cibolo ordered or otherwise prevented Gypsy from paying the fee it

owed to Deitrick at any time preceding or immediately following the execution of the

asset purchase agreement. Indeed, to this day — seven years later — Gypsy has failed to

pay or even attempt to pay the fee.

       Deitrick argues that the defendants also interfered with the engagement letter by

inducing Gypsy to breach the non-circumvention clause of the engagement letter. But,

unlike with the order to not talk to Deitrick about paying fees, there is no evidence that

either defendant had the intention of inducing Gypsy to breach this contract clause — it

was merely incidental to the process of negotiating the asset purchase agreement.

       Accordingly, the Court grants the defendants motion for summary judgment and

dismisses Deitrick’s Second Claim for Relief.
       D. Unjust Enrichment
       “To prevail on a claim for unjust enrichment in New York, a plaintiﬀ must

establish (1) that the defendant beneﬁtted; (2) at the plaintiﬀ’s expense; and (3) that

equity and good conscience require restitution.” Beth Israel Med. Ctr. v. Horizon Blue

Cross and Blue Shield of New Jersey, Inc., 448 F.3d 573, 586 (2d Cir. 2006) (internal

quotation marks and citation omitted). “�e theory of unjust enrichment lies as a quasi-

contract claim. It is an obligation the law creates in the absence of any agreement.” Id.

(quoting Goldman v. Metropolitan Life Ins. Co., 841 N.E.2d 742, 746 (N.Y. 2005).


                                             16
        Insofar as Deitrick argues that the Court should infer a quasi-contract between

Gypsy and TG or Cibolo assuming the obligations of the engagement letter, the Court

ﬁnds that the subject matter of such a quasi-contract is governed by the engagement letter

itself. See Beth Israel, 488 F.3d at 586. A theory of unjust enrichment is unavailable to

Deitrick here.

        And any quasi-contract between Deitrick and TG or Cibolo is doomed by New

York’s statute of frauds, 12 which mandates that the terms of any agreement involving a

broker must be in writing. See N.Y. Gen. Oblig. L. § 5–701(a)(10). �is bar applies to
claims brought under theories of unjust enrichment, as well. See Tower Intern., Inc. v.

Caledonian Airways, Ltd., 969 F. Supp. 135, 139 (E.D.N.Y. 1997), aﬀ’d, 133 F.3d 908

(2d Cir. 1998) (citing Bradkin v. Leverton, 257 N.E.2d 643, 646 (N.Y. 1970)).

        Even if such a quasi-contract were enforceable, Deitrick has failed to point to any

beneﬁt TG or Cibolo enjoyed as a result of his services. According to TG’s tax returns, it

lost money in 2013, 2014, and 2015; Deitrick has not shown any evidence, other than a

conclusory assertion that TG sold many guitars, that TG or Cibolo have received any

proﬁts from the deal to disgorge. Accordingly, the defendants’ motion to dismiss the

Fourth Claim for Relief is GRANTED.
IV.     CONCLUSION
        For the foregoing reasons, the defendants’ motion for summary judgment is

GRANTED in its entirety. All claims in Deitrick’s First Amended Complaint are




12
  Neither party has argued that Texas law applies to the unjust enrichment claim. Because the parties have
briefed this matter citing New York law, the Court deems that the parties have impliedly consented to its
application. See Krumme v. WestPoint Stevens Inc., 238 F.3d 133, 138 (2d Cir. 2000).



                                                   17
